Title: To Thomas Jefferson from Henry Dearborn, 25 March 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington March 25th. 1805
                  
                  I have the honour of enclosing a letter recently received from the Marquis Lafayett,—by the closing paragraph, it would appear that he would have no objection to an appointment in lower Louisiana,—I presume that Genl. Armstrong was authorised to sound him on the subject,—I have sent Genl Scotts commission to him, with some instructions, and requested him to set out for Louisiana as soon as he can possibly make it convenient,—I have written to Mr. Dunbar & given him full powers to form arrange and direct an exploring party, I have forwarded commissions to Genl. Robertson & Dinsmore, with instructions for holding the treaties with the Chocktaws & Chickasaws,—I have by the advices of Mr. Gallatin appointed Mr. Davy of Philadelphia as principle Agent for superintending the Indian factory business generally,—I have agreed to allow him two thousand dollars a year & he has consented to undertake the business, all which I hope will meet your approbation,—Mr. Madison informs me that from late dispatches from Mr. Munroe & Genl. Armstrong it appears that we have no remaining hope of obtaining west Florida, except by an equivalent, from the western part of Louisiana.
                  with sentiments of respectfull esteem I am Sir Your Obedt. Huml Servt.
                  
                     H. Dearborn 
                     
                  
               